UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 0-21255 WE SAVE HOMES, INC. (Exact name of registrant as specified in its charter) Nevada 26-4238285 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 2300 East Katella Ave., Suite 445 Anaheim, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (714) 542-4444 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNooThe registrant is not yet subject to this requirement. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of November 22, 2010 was 15,824,207. Table of Contents Part I - Financial Information Item 1. Financial Statements (Unaudited) 1 Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 1 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2010 and 2009(Unaudited) 2 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2010 and 2009(Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 Part II – Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements We Save Homes, Inc. and Subsidiary Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable - net - Debt issuance costs - Prepaid expenses Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accrual for potential penalties and fines Notes payable - (including $849,175 and $138,916, respectively from stockholders) Convertible note payable - stockholder Unearned income Total current liabilities Stockholders' deficit Preferred stock $0.001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock, $0.001 par value: 50,000,000 shares authorized; shares issued: 15,786,707 and 13,407,707, respectively; shares outstanding:14,911,707 and 13,407,707, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements 1 We Save Homes, Inc. and Subsidiary Consolidated Statement of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $
